DISMISS and Opinion Filed August 5, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00658-CV

                   IN THE INTEREST OF L.N.T., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-16511

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated July 5, 2022, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated July 5, 2022, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.

On July 11, 2022 we sent a letter informing appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, verification she had either paid for or made arrangements
to pay for the record or was entitled to proceed without payment of costs. We

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Bill Pedersen, III/
                                           BILL PEDERSEN, III
                                           JUSTICE


220658F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF L.N.T., A                 On Appeal from the 254th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-14-16511.
No. 05-22-00658-CV                           Opinion delivered by Justice
                                             Pedersen, III. Justices Partida-
                                             Kipness and Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered August 5, 2022




                                       –3–